324 S.E.2d 223 (1985)
312 N.C. 618
Rochelle L. EASON
v.
GOULD, INCORPORATED and Employment Security Commission of North Carolina.
No. 276PA84.
Supreme Court of North Carolina.
January 8, 1985.
*224 Central Community Legal Services, by Victor J. Boone, Raleigh, for claimant-appellee.
Donald R. Teeter, Raleigh, for Employment Security Comm'n of North Carolina.
PER CURIAM.
Justice Vaughn took no part in the consideration or decision of this case. The remaining members of this Court being equally divided, with three members voting to affirm the Court of Appeals and three members voting to reverse, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See State v. Johnson, 286 N.C. 331, 210 S.E.2d 260 (1974).
AFFIRMED.